Citation Nr: 0019910	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  97-17 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for Charcot-Marie-Tooth 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from May 3, 
1966, to July 17, 1967.  He also had 2 months and 29 days of 
other service prior to May 3, 1966.

In October 1982, the Board of Veterans' Appeals (Board) 
denied the veteran's claim for service connection for a 
peripheral neurological disorder diagnosed as Charcot-Marie-
Tooth disease.  A decision of the Board is final unless the 
Chairman of the Board determines that reconsideration is 
warranted or another exception to "finality" applies.  
Otherwise, no claim based upon the same factual basis shall 
be considered.  See 38 U.S.C.A. §§ 7103, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 20.1100 (1999).  Thus, to reopen the 
claim and warrant further consideration on the merits, "new 
and material" evidence must be submitted subsequent to the 
Board's decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Evans v. Brown, 9 Vet. App. 273 (1996); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

In June 1992, the veteran filed a petition to reopen the 
claim at the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  The RO denied his 
petition to reopen the claim in July 1992, and later in 
August 1992 after considering additional evidence.  On each 
occasion, the RO notified him of its decision not to reopen 
his claim and apprised him of his procedural and appellate 
rights, but the RO did not schedule him for a hearing that he 
had requested through his representative because the RO did 
not actually receive notice of the hearing request until 2 
days after issuing the latter decision.

In March 1997, the veteran filed another petition to reopen 
his claim at the RO.  The RO denied his petition to reopen 
the claim in May 1997, and he appealed the RO's decision to 
the Board.  During the pendency of his appeal, he testified 
at a hearing at the RO in October 1997 in support of his 
claim.  The Board considered his hearing testimony and the 
other evidence submitted since its prior decision and 
determined in November 1998 that new and material evidence 
had been presented.  Therefore, the Board reopened the claim 
and remanded it to the RO for further development and 
consideration.  Upon completion of the requested development, 
the RO continued to deny service connection and returned the 
case to the Board for further appellate consideration.


FINDING OF FACT

The veteran clearly had Charcot-Marie-Tooth disease prior to 
entering military service, and it did not worsen during 
service.


CONCLUSION OF LAW

The veteran's Charcot-Marie-Tooth disease was not incurred in 
or aggravated by service and may not be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1153 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran alleges that he experienced painful cramps in his 
legs during service, especially in his left leg, which were 
initial manifestations of Charcot-Marie-Tooth disease, 
although the condition was not actually diagnosed until after 
service.  He also alleges that, even if it is determined that 
he had this condition prior to service, on a hereditary 
basis, it nonetheless became appreciably worse during service 
due to the extent of his physical training (constant walking, 
marching, etc.) and because his doctors in service simply did 
not know enough about the condition at that time to properly 
diagnose and treat it-thereby warranting service connection 
on the basis of aggravation of a preexisting condition.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 1991); 
38 C.F.R. §§ 3.303(a), 3.306 (1999).  Organic diseases of the 
nervous system such as Charcot-Marie-Tooth disease will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year of service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Here, records show that the veteran indicated in a medical 
history questionnaire that he completed during his military 
enlistment examination in December 1965 that he had 
experienced cramps in his legs.  The examining physician also 
noted the cramps, himself, and described them as mild.  The 
veteran denied having experienced any neuritis or paralysis.  
He began serving on active duty in May 1966 and, in August 
1966, he was seen for complaints of pain in his left ankle.  
There reportedly was no history of a prior injury involving 
the ankle, such as by twisting it.  The examining physician 
indicated that the veteran probably had tendonitis.  He 
received follow-up treatment for the ankle later that month, 
when his doctor described it as asymptomatic, but two days 
later during that same month he complained of experiencing 
pain in his left calf, which also resolved two days 
after that.  The diagnosis was myositis (inflammation) of the 
gastrocnemius muscle due to an unknown cause.  When 
subsequently seen in September 1966, the veteran said that he 
continued to experience pain in his left ankle, although a 
physician who examined him later that month could not find an 
actual abnormality of the ankle to account for the pain.  He 
also complained of experiencing pain in the ankle when seen 
on various later occasions during October 1966, and he 
received a limited duty profile allowing him to walk instead 
of running during one of his training exercises.   In 
November 1966, he had further complaints of pain in his left 
ankle and in his left fibula when walking for any length of 
time.  The examining physician indicated that the veteran was 
being seen for the tenth time since August with this 
complaint, that X-rays of his left ankle were negative, that 
he had been seen by another doctor (an orthopedic physician) 
who found nothing wrong, and that repeat X-rays of the ankle, 
latex fixation, and uric acid also were negative.  Because 
there continued to be no medical explanation for the pain in 
his left ankle and lower leg, he underwent another orthopedic 
examination, on referral, four days later-when he said that 
his pain first appeared 2-3 months earlier during a time when 
he was doing a great deal of marching.  He also acknowledged, 
however, that he had experienced muscle cramps in his calves 
for the preceding 6-7 years, usually in the evening after a 
strenuous day.  After being examined, the diagnosis was spasm 
and chronic strain of the peroneal tendons.  He was admitted 
to the hospital, as an inpatient, to undergo a neurological 
evaluation and further clinical work-up.  He also had 
additional X-rays taken of his feet and of the lumbosacral 
segment of his spine; those of his feet were negative, as 
were those of his spine except for a rather marked lumbar 
tilt with convexity to the right that was suggestive of a 
congenital or developmental anomaly due to spina bifida 
occulta.

During December 1966, the veteran's light duty profile for 
his exercise training continued.  When discharged from the 
hospital that month, there continued to be no clinical 
diagnosis of an organic disease to account for the pain in 
his ankle.  The diagnosis, instead, was of a psychoneurotic 
disorder (an acute anxiety reaction) with possible 
hyperventilation syndrome.  In January 1967, the condition of 
his ankles reportedly improved significantly due to the rest 
that he had received from the light duty profile, but he had 
additional complaints of pain in his legs due to cramping.  
He again acknowledged, however, that he had experienced the 
pain for about 6 years, and that it usually occurred in the 
evening and after heavy walking, marching, etc.  His doctors 
indicated that there still was no clinical evidence of severe 
orthopedic or neurological disease, and their only diagnosis 
continued to be anxiety.  Consequently, they suggested that 
he continue on full duty status.  While receiving treatment 
later in January 1967, and in February 1967, it was noted 
that his anxiety (and depression) were related to various 
factors-specifically, concerns that he had pertaining to X-
ray evidence of an unusual "growth" or "spot" on the 
lumbosacral segment of his spine related to the congenital 
spina bifida, difficulties in getting along with his 
superiors, being separated from his girlfriend, the imminent 
tearing down of his home to build a new highway, and fears of 
not being accepted by his parents and friends upon returning 
home.  The diagnosis was schizoid personality with underlying 
hostility.  After his psychiatric symptoms did not resolve 
despite receiving inpatient and outpatient treatment on 
various occasions during March, April and May 1967, it was 
recommended that he be administratively discharged from the 
military.

During his June 1967 separation examination, the veteran 
again noted his history of experiencing occasional cramps in 
his legs, which he said were relieved by walking.  There were 
no clinical signs or indications of complications, and a 
physical examination of his lower extremities was 
unremarkable.  Additionally, there is an undated clinical 
record from service indicating that a neurological 
examination was done and that the results of it were within 
normal limits.  He subsequently was administratively 
discharged from the military in July 1967 due to the severity 
of his schizoid personality disorder.

When initially examined by VA after service in April 1968, 
the veteran said that he began experiencing pains in his legs 
(during prolonged standing or walking) shortly after entering 
the military and that his combat boots were the cause of the 
pain and the cramps in his legs.  He also said that the 
cramps occurred about every other night, but more so on the 
days when he had to do a lot of standing or walking.  He went 
on to report that, since service, he had not had any problems 
with his legs or his feet (even during weekends when he was 
more physically active), that he believed the cause for his 
problems in service were his high arches, that his doctors in 
service completely investigated his complaints and no other 
cause was found, and that neurological studies in service 
were completely negative.  He also indicated that he did not 
have any current complaints concerning his legs.  
The clinical portion of that evaluation was completely 
unremarkable for signs or evidence of a disorder involving 
his legs, calves, or ankles, including anything of 
a neurological nature.  As to the feet, the examining 
physician indicated that the veteran had a bilateral Grade 
III pes cavus deformity with hammertoes and slight overriding 
of these toes.  The examiner further indicated that the 
veteran could rise on his toes and jump on his feet several 
times without experiencing any pain or discomfort, and that 
he had the beginnings of some callus formations due to his 
pes cavus deformity.

Records pertaining to medical examinations by private doctors 
during 1969 also do not mention the presence of an organic 
neurological disorder of any sort.  Rather, the veteran's 
symptoms primarily concerned his schizoid personality 
disorder.

The first clinical indication of symptoms of a neurological 
disorder after service are records of treatment in November 
1975-when a private neurologist, Harold Collins, M.D., 
observed that the veteran had some distal weakness in all of 
his extremities that was probably ("almost certainly") 
indicative of Charcot-Marie-Tooth disease.  In discussing his 
medical history, the veteran indicated that he was never any 
good in athletics in school, that he never went out for any 
sports, that he had a history of easily turning his ankles, 
and that reportedly sometime during the preceding year or two 
he had undergone some unspecified type of surgical procedure 
on his left foot or ankle.  He also said that he had not been 
aware of any weakness or atrophy in the muscles of his hands 
or feet, and he denied having experienced any loss of feeling 
in these areas either.  He went on to note that he also was 
not aware of any muscle or gait problems affecting either of 
his parents or any of his relatives.  During the clinical 
portion of the evaluation, aside from the distal weakness, 
atrophy and other pertinent neurological findings (e.g., 
absent knee and ankle jerks, decreased sensation, etc.), he 
was unable to walk on his heels.  In assessing the veteran's 
overall status, Dr. Collins indicated that he suspected that 
Charcot-Marie-Tooth disease was a "very long-standing, 
probably slowly progressive problem" since the veteran had 
not really been aware of any weakness, and that it was 
probably related to his very high-arched feet.  Dr. Collins 
also noted, however, that he would have been a little more 
certain of this if there were some indications of a family 
history of it.  Consequently, he recommended that the veteran 
undergo further testing and evaluation to definitely confirm 
or rule out the provisional diagnosis.  Dr. Collins indicated 
in a letter that he subsequently sent in December 1975 to a 
VA hospital that he had seen the veteran for follow-up 
consultations on a couple of occasions since his initial 
evaluation, that he was doing much better, and that his 
tension headaches were much improved.  In subsequent letters 
dated in April 1976 and October 1980, Dr. Collins confirmed 
his diagnosis of Charcot-Marie-Tooth disease.  He also 
reiterated, however, that it was a hereditary degenerative 
disease that had "obviously been coming on for many years," 
but that there had been no significant progression in the 
severity of it since he initially examined the veteran.

There also have been various other occasions when Charcot-
Marie-Tooth disease was clinically diagnosed, such as while 
the veteran was receiving treatment from VA in November 1980 
and January 1981, and even more recently while receiving 
treatment at a private outpatient clinic in January 1987, May 
1991 and June 1992.  During the 1991 evaluation, he indicated 
that he first noticed the symptoms of the condition "when he 
was 30 years old."

Other evidence of record includes a March 1997 statement from 
James E. Carroll, M.D., a private neurologist, indicating 
that the chronic multiple leg cramps the veteran had 
experienced many years earlier may have been an indicator of 
Charcot-Marie-Tooth disease.  Dr. Carroll has since indicated 
in another statement prepared in April 1997 that he had 
recently examined the veteran, and that he continued to 
report a slow deterioration in his neuromuscular problem-
progressively getting more weakness in his hands and feet.  
He also reportedly had recently fallen and injured his left 
wrist.  Dr. Carroll confirmed that the veteran's symptoms had 
progressed and said that his Charcot-Marie-Tooth disease was 
characterized by "long-standing distal atrophy, absent 
tendon reflexes, and evidence of denervation by 
neurophysiologic testing."  Dr. Carroll went on to note 
that, although these findings would not have been as 
pronounced 30 years earlier (when the veteran was inducted 
into the military), Dr. Carroll "strongly suspect[ed]" 
nonetheless that they were present at that time and that, 
"[m]ost likely," the veteran's reflexes were markedly 
diminished even then.

The Board remanded this case to the RO in November 1998 to 
attempt to obtain additional medical records pertaining to 
treatment the veteran had received during service at the VA 
medical center (VAMC) in Kansas City, and to have him 
examined by a neurologist to obtain an opinion as to the 
medical probabilities that the symptoms he experienced during 
service were manifestations of the later diagnosed Charcot-
Marie-Tooth disease.  However, despite its efforts, the RO 
was unable to obtain any additional treatment records from 
the VAMC in Kansas City as that facility responded in May 
1999 that a search of the records there found nothing 
pertaining to the veteran.

The veteran underwent the VA neurological evaluation in 
September 1999, and the examiner reviewed the pertinent 
medical and other evidence in the claims folder.  The veteran 
indicated that he had been having difficulty with running and 
walking since he was in high school, that he was always 
behind his colleagues and was not able to keep up with them, 
and that he appeared clumsy and had frequent falls as 
a teenager.  He also said that he continued to have 
difficulty walking after joining the military, mostly 
involving unsteadiness, falling, and cramping in his calf 
area, although his doctors in service did not pay attention 
to his condition.  He pointed out that he had been seen by 
other doctors for these symptoms on various occasions since 
service, and that his symptoms "really got worse" around 
1985 when he had more difficulty walking, an unsteady gait, 
falling, and pain and cramping in his calves and feet.  He 
said that he fell and dislocated his left knee in a 1993 
incident, and that he had experienced persistent numbness in 
his lower feet, both hands, and both legs.  He also said that 
his father had a similar condition and always had cramping 
and an unsteady gait, as does the veteran's son currently and 
his grandson who is 3 years old.  The veteran went on to note 
that he also has diabetes, which was diagnosed a few years 
prior to the current evaluation, and that it further 
complicates his condition.  The examiner observed that the 
veteran used forearm crutches to walk and that, even with 
them, he still had significant difficulty walking.  He also 
reportedly used a wheelchair at home.  The clinical portion 
of the evaluation confirmed that he had significant atrophy 
of all of the intrinsic muscles of his hands, but more so in 
certain areas than others, and that he also had weakness of 
all of these muscles and the apposition muscles as well.  
Other relevant clinical findings were signs of foot drop, 
with weakness on dorsiflexion and plantar flexion of the 
feet, and inversion and eversion of the ankles, and decreased 
sensation and reflexes in the hands, lower legs and feet.  He 
also had an abnormal gait secondary to his bilateral foot 
drop, and pitting edema in his left leg and foot secondary to 
lymphedema and poor circulation.

In commenting on the veteran's overall medical status, the VA 
neurologist indicated that the results of the examination and 
the history were consistent with hereditary polyneuropathy, 
most likely due to Charcot-Marie-Tooth disease type I.  As to 
whether the condition was related to his service in the 
military, the examiner said that it "most likely" was not 
because the veteran experienced this problem even before 
joining the military.  The examiner also pointed out that the 
veteran's father, and possibly the veteran's son and 
grandson, also have experienced or are experiencing similar 
symptoms indicative of the condition, and that it is an 
autosomal dominant disease of the peripheral nerves.  As to 
his prognosis, the examiner indicated that the veteran was 
quite disabled with profound weakness and numbness of all of 
the muscles in his hands and feet, that he had difficulty 
using his hands and difficulty walking because of the loss of 
sensation and bilateral foot drop.  Lastly, the examiner 
acknowledged that it was difficult to say whether the 
neuromuscular disease was progressive, but that, since the 
veteran has diabetes in addition to it, the diabetes probably 
will make it much worse.

The Board finds that, because the clinicians (both VA and 
private) who examined and treated the veteran have indicated, 
or at least strongly suspected, that his Charcot-Marie-Tooth 
disease is a "very long-standing" "slowly progress[ing]" 
degenerative "hereditary" condition that he had even prior 
to entering the military, albeit probably in a more latent, 
prodromal stage, the presumption of soundness at entrance 
into service is effectively rebutted by clear and 
unmistakable evidence to the contrary.  See Akins v. 
Derwinski, 1 Vet. App. 228 (1991); Bagby v. Derwinski, 1 
Vet. App. 225 (1991); Verdon v. Brown, 8 Vet. App. 529 
(1996).  It is also rebutted by the findings made at entry.  
Indeed, even the veteran himself acknowledged while being 
examined in December 1965 for enlistment into the military 
that he had experienced cramps in his legs at various times 
in the past, and the physician who conducted that evaluation 
also noted that there was objective clinical evidence of the 
cramps-although he described them as only mild.  On several 
other occasions as well, both during service and since, the 
veteran stated that he experienced painful cramps in his legs 
for at least 6-7 years prior to beginning active duty in the 
military, primarily during the evening hours after a 
strenuous day, and he said that the cramps were often times 
so severe that they caused him to fall or made it difficult 
to walk or run and keep up with his peers because of his 
unsteadiness and clumsiness.

Although the simple recording of the history of a condition 
during the entry examination, including the veteran's 
personal account of a prior condition, is not, in and of 
itself, sufficient to establish a condition as preexisting 
military service, the veteran's statements of preexistence 
tend to support the medical conclusions drawn by the 
physicians who have commented on the time of onset, namely 
that the condition indeed was manifest prior to military 
service, and at the time of his entry examination.  Such 
evidence taken as a whole provides a basis for concluding 
that this condition clearly and unmistakably preexisted the 
veteran's period of military service.  See Miller v. West, 
11 Vet. 345 (1998); Doran v. Brown, 6 Vet. App. 283 (1994); 
Crowe v. Brown, 7 Vet. App. 238 (1994); Paulson v. Brown, 7 
Vet. App. 466 (1995); see also 38 C.F.R. § 3.304(b).

Since the condition existed prior to service, the veteran can 
prevail in this appeal only if there is evidence that his 
preexisting hereditary Charcot-Marie-Tooth disease worsened 
during service beyond its natural progression.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306; see VAOPGCPREC 82-90, 55 Fed. Reg. 
45,711 (1990).  Mere temporary or intermittent flare-ups 
during service of a preexisting condition are not sufficient 
to be considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened.  See 
Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  In this case, there is no 
medical or other persuasive evidence of record indicating 
that the veteran's Charcot-Marie-Tooth disease increased in 
severity during service.

Although the veteran experienced pain and cramping in his 
legs and ankles at various times during service, especially 
in his left leg and ankle, his symptoms were no more severe 
than when he experienced them prior to service.  Indeed, he 
has acknowledged that the precipitating factor in the 
flaring up of his symptoms was strenuous physical activity, 
e.g., prolonged walking, standing, running, etc., and that 
his symptoms usually were most prevalent during the evening 
hours after a strenuous day.  Apparently it was not only in 
the military that he participated in physical activity of a 
level sufficient to cause his symptoms to flare up, as 
evidenced by his statements that his cramps were often times 
so severe (even prior to service) that they caused him to 
fall or made it difficult to walk or run and keep up with his 
peers.  In other words, his functional impairment caused by 
the pain and cramps was not limited to his physical training 
and other responsibilities in the military, but rather, was 
also brought about by many of the physical activities that he 
participated in prior to entering the military.  And, 
moreover, he was not discharged from the military due to the 
severity of his neuromuscular disease, but rather, due to the 
severity of his schizoid personality disorder, and there was 
no medical evidence or other indication at discharge, or 
during the years immediately subsequent to his discharge, of 
any manifestations of the neuromuscular disease prior to 
November 1975, more than 8 years after his military service 
had ended.  It is significant that he did not have any 
complaints whatsoever concerning his legs, calves or ankles 
during a VA medical examination that he underwent in April 
1968, during the interim between his discharge from the 
military in July 1967 and the initial diagnosis of Charcot-
Marie-Tooth disease in November 1975.  He also did not have 
any such complaints during those interim years while 
receiving treatment for his personality disorder.  While 
being examined by VA more recently, in September 1999, he 
indicated that it was not until many years later, around 
1985, when his symptoms "really got worse."  The Board 
therefore concludes that, although evident during service, 
his Charcot-Marie-Tooth disease did not actually increase in 
severity until much later.  Even the veteran's strongest 
proponents, Drs. Carroll and Collins, have not stated that 
his neuromuscular disease became more severe during service; 
rather, they have only stated that he probably had it when he 
enlisted in the military.  

For the aforementioned reasons, the Board concludes that the 
veteran had Charcot-Marie-Tooth disease prior to entering the 
military and that it did not worsen during service.  Thus, 
service connection is not warranted.



ORDER

Service connection for Charcot-Marie-Tooth disease is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

